ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeal of --                                  )
                                                  )
    Oxus Afghan Consultancy Group                 )      ASBCA No. 61759
                                                  )
    Under Contract No. W56KJD-14-C-0012           )

    APPEARANCE FOR THE APPELLANT:                        Adam M. Cook, Esq.
                                                          Law Offices of Adam Cook
                                                          Alexandria, VA

    APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                          Army Chief Trial Attorney
                                                         CPT Richard W. Hagner, JA
                                                          Trial Attorney

                                    ORDER OF DISMISSAL

           The appeal has been withdrawn. Accordingly, it is dismissed from the Board's
    docket with prejudice

          Dated: July 19, 2019



                                                      DAVID F. D'ALESSANDRIS
                                                      Administrative Judge
                                                      Armed Services Board
                                                      of Contract Appeals


           I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
    Services Board of Contract Appeals in ASBCA No. 61759, Appeal of Oxus Afghan
    Consultancy Group, rendered in conformance with the Board's Charter.

          Dated:



                                                      PAULLA K. GATES-LEWIS
                                                      Recorder, Armed Services
                                                      Board of Contract Appeals




l